S DIS
Bu TRICT
IN THE UNITED STATES DISTRICT COURT QUERQUE, NEw MEXiee

FOR THE DISTRICT FOR NEW MEXICO

MAR 28 2019
UNITED STATES OF AMERICA,
MITCHELL p ELFERg
Plaintiff, me CLERK
vs.
No. CR 19-77 JOB
MICHAEL NISSEN,

Defendant.
STIPULATED ORDER
THIS MATTER having come before the Court upon stipulation of the parties and
counsel, former counsel being Melissa A. Morris, Assistant Federal Defender, 111
Lomas Blvd. NW, Albuquerque, NM 87102, and present counsel being Kenneth A.
Gleria and Jack Mkhitarian, 1008 5" St. NW, Albuquerque, NM 87102, and the United
States of America being represented by Paul Mysliwiec, Assistant United States
Attorney, 201 3 St. NW, Albuquerque, NM 87102, and the Court having reviewed the

stipulation states as follows:

1. This Court has jurisdiction over the parties and subject matter in this
action.
2. Kenneth A. Gleria and Jack Mkhitarian are substituted for Melissa A.

Morris as counsel for the Defendant.

 

STEVEN YARBROUGH
UNITES) STATES MAGISTRATE JUDGE

Submitted on March 28, 2019 by:
Kenneth A. Gleria, Attorney for Defendant

 

 
